Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1 and 9, when considered as a whole, are allowable over the prior art of record.  Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “training a spoofing attack detector with the network traffic log data received from one or more mobile networks by: extracting features that are relevant to spoofing attacks for training data; training an anomaly detection model by employing a deep auto-encoding Gaussian mixture model (DAGMM); wherein the extracted features include a number of unmatched "InvokeSendAuthentcationlnfo" logs, a number of unmatched "InvokeUpdateGprsLocation" logs, a number of unmatched "InvokeSendRoutinglnfoForSM" logs, a number of unmatched "InvokeMtForwardSM" logs, a number of pairs of "InvokelnsertSubscriberData" logs that share similar global title (GT) information, and a number of pairs of "InvokeMoForwardSM" logs that share similar GT information.”
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1 and 9, thus are also allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.D.N/           Examiner, Art Unit 2435 

/JOSEPH P HIRL/           Supervisory Patent Examiner, Art Unit 2435